 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                       NO. CR18-5044-RAJ
11
                            Plaintiff,                STIPULATED MOTION FOR
12
                                                      RESTITUTION ORDER
13                     v.
14
      PATRICIA LEE ZEECK,
15
                            Defendant.
16
17         The Court, having found that in conjunction with the defendant’s acceptance into
18 the District’s Drug Reentry Alternative Model (“DREAM”) program, defendant Patricia
19 Lee Zeeck (“Defendant”) signed a plea agreement, dated July 26, 2018, in which
20 Defendant agreed to pay restitution in the amount of $67.29 to BECU and $783.68 to
21 WSECU; that said restitution is due and payable immediately; and that Defendant agreed
22 to commence payment of restitution pursuant to a schedule established by the U.S.
23 Probation,
24         IT IS HEREBY ORDERED that Defendant shall make restitution payments to the
25 aforementioned victims as directed by the U.S. Probation Office during Defendant’s
26 participation in the DREAM program with any remaining balance due and payable at
27 such time as Defendant successfully completes the DREAM program or is terminated
28 from such program. Any unpaid amount is to be paid during Defendant’s participation in
     ORDER FOR DEFENDANT TO PAY RESTITUTION                               UNITED STATES ATTORNEY
     UNITED STATES v. ZEECK (CR18-5044-RAJ) -1                           700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1 the DREAM program, to the extent of being financially able, in monthly installments as
 2 determined and directed by U.S. Probation. Interest on the restitution shall be waived. All
 3 payments shall be made to the United States District Court for the Western District of
 4 Washington, with the Clerk forwarding money received to the victims.
 5         IT IS ALSO ORDERED that Defendant begin making restitution payments as
 6 outlined above immediately.
 7         DATED this 14th day of December, 2018.
 8
 9
10
11
                                                    A
                                                    The Honorable Richard A. Jones
12                                                  United States District Judge
13
14
15 Presented by:
16 /s/ Mark Parrent
17 MARK PARRENT
   Assistant United States Attorney
18
19 Agreed as to form:
20 /s/ Jennifer Wellman_______
21 JENNIFER WELLMAN
   Counsel for Defendant
22
23
24
25
26
27
28
     ORDER FOR DEFENDANT TO PAY RESTITUTION                                UNITED STATES ATTORNEY
     UNITED STATES v. ZEECK (CR18-5044-RAJ) -2                            700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
